—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered May 17, 1999, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, her plea allocution was sufficient to support a determination that she acted with the requisite intent for assault in the second degree (see, Penal Law § 120.05 [3]; People v Sawyer, 270 AD2d 293; People v Coulanges, 264 AD2d 853; People ex rel. Gray v Tekben, 86 AD2d 176, affd 57 NY2d 651). We note that this issue was preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Hernandez, 259 AD2d 762; People v Asabal, 256 AD2d 520).
In light of, inter alia, the defendant’s commission of another crime while awaiting sentencing for the instant offense, the County Court providently exercised its discretion in denying her youthful offender treatment (see, People v Outley, 80 NY2d 702; People v Harper, 270 AD2d 431; People v Cruickshank, 105 AD2d 325, affd sub nom. People v Dawn Maria C., 67 NY2d 625). Ritter, J. P., Santucci, Feuerstein and Adams, JJ., concur.